


BUY-SELL AGREEMENT
BUY-SELL AGREEMENT (this “Agreement”) dated as of February 12, 2015, made by and
between PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“PACOP”), and KEYBANK NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”), for the benefit of the
Lenders.
W I T N E S S E T H:
A.    PACOP currently owns 100% of the membership interests in
[_______________________], a Delaware limited liability company (the “Company”).
Administrative Agent has received, pursuant to a Second Amended and Restated
Pledge and Security Agreement, dated as of February 12, 2015, among PACOP and
certain of its affiliates, as grantors (the “Grantors”), and the Administrative
Agent (as the same may be amended, restated or otherwise modified from time to
time, the “Security Agreement”), a pledge (the “Ownership Pledge”), from PACOP,
of 49% of the Company’s ownership interests (the “Pledged Interests”; the
Pledged Interests, together with the 51% non-pledged interests, each a
“Membership Interest” and collectively, “Membership Interests”).
B.    The Company is governed by the Limited Liability Company Agreement of
[____________________], dated as of [___________] (the “Operating Agreement”).
C.    The Company has issued that certain [Multifamily Note], dated as of
[______________], made payable to [______________________] (the “Senior Lender”)
in the initial aggregate principal amount of $[________](the “Secured Note”),
which Secured Note is secured by the real property and other assets of the
Company (all assets of the Company, tangible and intangible, fixed or
contingent, referred to herein, collectively, as the “Property”).
D.    PACOP has entered into a Second Amended and Restated Credit Agreement,
dated as of February 12, 2015, among PACOP, as borrower, Preferred Apartment
Communities, Inc., a Maryland corporation (“PAC REIT”), the lenders from time to
time party thereto (the “Lenders”) and the Administrative Agent (as the same may
be amended, restated or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which PACOP may obtain revolving loans in an amount not
to exceed $50,000,000 and a new bridge term loan in the original principal
amount of up to $32,000,000 (the “Mezzanine Loan Agreement”).
E.    As a condition to making the loans contemplated by the Mezzanine Loan
Agreement, the Administrative Agent and the Lenders have required that PACOP
execute and deliver this Agreement, setting forth the terms on which
Administrative Agent can force a sale, by either the Administrative Agent or
PACOP, of their respective Membership Interests in the Company, one to the
other.
NOW, THEREFORE, in consideration of the foregoing, and in order to induce the
Lenders to make the loans contemplated by the Mezzanine Loan Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:




--------------------------------------------------------------------------------




1.Buy-Sell.
(a)    Following foreclosure of the Pledged Interests by the Administrative
Agent, pursuant to the Security Agreement, on as much of the Pledged Interests
as Administrative Agent may foreclose on expeditiously and without opposition in
accordance with the provisions of the Security Agreement, or, at the
Administrative Agent’s election, following an Event of Default under the Loan
Agreement and concurrently with the Administrative Agent’s exercise of remedies
under the Security Agreement, Administrative Agent may exercise at any time the
rights set forth in this Agreement. (For purposes of this Agreement,
“foreclosure” shall include any transfer in lieu of foreclosure.)
(b)    To initiate the procedure under this Section 1, Administrative Agent
first must offer in writing to sell the entire Membership Interest held by the
Administrative Agent (i.e., up to a 49% interest following foreclosure on the
Pledged Interests, or 100% of the Administrative Agent’s rights with respect to
the Pledged Interests under the Security Agreement, if Administrative Agent
elects to exercise the Buy-Sell concurrently with its exercise of rights with
respect to the Pledged Interest under the Security Agreement) to PACOP in the
manner described below (the “Buy-Sell Offer”). The Buy-Sell Offer shall state
the amount which Administrative Agent establishes, in its sole discretion, as
the value of the Property (the “Buy-Sell Stated Value”). During the fifteen (15)
day period beginning on the date that Administrative Agent gives notice of such
Buy-Sell Offer (“Option Period”), PACOP may elect to purchase Administrative
Agent’s Membership Interest for an amount equal to the amount that the Lenders
would have received, as both a Member and a creditor of the Company, if the
events described in Section 2(a) below had occurred. PACOP may exercise such
right only by giving unconditional notice thereof to Administrative Agent before
the end of the Option Period. If PACOP does not validly exercise its right to
purchase Administrative Agent’s Membership Interest during the Option Period,
PACOP shall sell, and the Administrative Agent shall, on behalf of the Lenders,
purchase, the Membership Interest of PACOP for an amount equal to PACOP Sale
Price as defined in Section 2 below.
(c)    If PACOP validly exercises the option to purchase Administrative Agent’s
Membership Interest in accordance with subsection (b) above, PACOP shall
purchase, and Administrative Agent shall sell, Administrative Agent’s entire
Membership Interest for the Administrative Agent Sale Price, as defined in
Section 2 below.
(d)    A party who is obligated to purchase the other party’s(ies’) Membership
Interest shall make a nonrefundable deposit of ten percent (10%) of the product
of (i) the Buy-Sell Stated Value (less the full payoff amount of the Secured
Loan and any Mezzanine Loan Deficiency (as defined below)), times (ii) the
selling party’s percentage ownership interest in the Company. Administrative
Agent shall make such a deposit not later than five (5) days after the end of
the Option Period (presuming the option was not exercised), and PACOP shall make
such deposit to the Escrow Holder (defined below) not later than five (5) days
after the date that it exercises the option to purchase. For purposes of this
Agreement, the phrase “full payoff amount” shall include all principal and
interest and other obligations of borrower under the applicable financing,
including any prepayment premium, yield maintenance premium or other charges,
calculated in each case as of the closing date hereunder.



Page 2

--------------------------------------------------------------------------------




(e)    Closing of a purchase under this Agreement shall occur on the date and
place that the buying party chooses but not earlier than five (5 ) and not later
than ten (10) days after the end of the Option Period, or as the selling party
and the buying party otherwise agree in writing. The closing of a purchase
hereunder shall be through a title or escrow company (the “Escrow Holder”)
selected by Administrative Agent, and all relevant documents and funds shall be
submitted to Escrow Holder in a timely manner, pursuant to escrow instructions
of the parties consistent with this Agreement, in order to facilitate the
closing. Any escrow fees or charges shall be split 50/50 between Administrative
Agent and PACOP.
2.    Purchase Price; Closing.
(a)    The total amount which the buying party shall pay the selling party in a
purchase shall be the amount that the selling party would have received if the
Company (i) sold the Property for an amount equal to the Buy-Sell Stated Value,
(ii) satisfied the indebtedness of the Company specifically referred to in
subsection (b) below (and no other liabilities) out of the sale proceeds and
(iii) distributed the remaining balance to Administrative Agent and PACOP in
accordance with their respective percentage ownership interests in the Company
(i.e., 51%, in the case of PACOP, and up to 49%, in the case of Administrative
Agent).
(b)    In determining the amount of the liabilities that the Company would pay
pursuant to Subsection 2(a)(ii), it shall be assumed that the Company would
satisfy (through payment of the full payoff amount), in order, the following
liabilities in full (and no others): (i) the Secured Note, and (ii) any
Mezzanine Loan Deficiency. As used in this Agreement “Mezzanine Loan Deficiency”
shall be determined based upon the actual amount received (or bid or credited,
as applicable) by Administrative Agent at a foreclosure sale under and in
accordance with the Security Agreement on such Membership Interests as
Administrative Agent may foreclose on expeditiously and without opposition; the
full payoff amount of the loans evidenced by the Mezzanine Loan Agreement, less
the amounts so received, bid or credited, as applicable, shall be the Mezzanine
Loan Deficiency. In the event that Administrative Agent has not yet foreclosed
on the Pledged Interests, the Mezzanine Loan Deficiency shall be an amount equal
to the full outstanding amount of the Mezzanine Loan. Administrative Agent shall
provide PACOP notice of such foreclosure sale as required by the New York
Uniform Commercial Code. PACOP hereby fully waives any right to challenge the
determination and calculation of such Mezzanine Loan Deficiency.
(c)    As used herein, the “Administrative Agent Sale Price” shall be equal to
the sum of (i) the Mezzanine Loan Deficiency, and (ii) any amounts distributable
to the Administrative Agent in accordance with Subsection 2(a)(iii) above. The
“PACOP Sale Price” shall equal only the amounts, if any, distributable to PACOP
in accordance with Subsection 2(a)(iii) above. Each party hereto expressly
acknowledges that while exercise of the rights granted hereunder might require
consent of the Senior Lender or might result in a required payoff of the Secured
Note, such consent and/or payoff shall not be a condition precedent to exercise
and consummation of the transactions contemplated hereby.
(d)    At closing of the purchase of a Membership Interest, the selling party
shall assign to the purchasing party such Membership Interest free and clear of
all liens, claims, and encumbrances. The Administrative Agent Sale Price or
PACOP Sale Price, as applicable, shall be



Page 3

--------------------------------------------------------------------------------




paid in immediately available funds. The purchasing party shall assume the
obligations of the selling party under the Operating Agreement and all other
agreements to which the Company or all of its members are then a party and shall
hold the selling party free and harmless from, and will defend and indemnify the
selling party against, any and all claims against the Company or arising with
respect to the conduct of its business on, or of ownership of, the Property
accruing after such closing. The selling party shall hold the purchasing party
free and harmless from, and will defend and indemnify the purchasing party
against, any and all claims arising with respect to the selling party assigned
Membership Interest that have accrued prior to the closing.
3.    Resolution of Conflicts. The provisions of this Agreement shall be binding
amongst the parties with respect to their respective Membership Interests,
notwithstanding any inconsistent provisions contained in the Operating
Agreement.
4.    Expedited Arbitration Process. In the case of any dispute (including a
request for enforcement or interpretation) arising under this Agreement, the
parties agree that the same shall be resolved, at the request of either party,
pursuant to the binding, expedited arbitration process provided for in this
Section 4 (the “Arbitration Proceeding”). The arbitration hearing shall commence
a maximum of fifteen (15) days after service of a written demand for arbitration
and the appointment of the arbitrator, unless such expedited time period is
waived by the party making such demand. The arbitrator shall determine the
schedule for the Arbitration Proceeding, which shall be completed as
expeditiously as possible, but in no event later than forty-five (45) days from
service of the written notice of arbitration. If the involved parties have not
agreed on an arbitrator within five (5) days after delivery of the arbitration
notice, then any of the involved parties may request JAMS, Inc. to name a
neutral person who is willing to serve as arbitrator, which arbitrator shall be
a retired Georgia state or federal judge. If JAMS, Inc. fails or refuses to act
within five (5) days after a party’s request, the presiding judge of the Fulton
County Superior Court, acting in his or her judicial capacity, shall name a
neutral person who is willing to serve as arbitrator, which arbitrator shall be
a retired Georgia state or federal judge. The Arbitration Proceeding shall be
conducted in Atlanta, Georgia in accordance with the Georgia Arbitration Code.
The determination of the arbitrator shall be final and binding upon the parties
to the Arbitration Proceeding and may not be appealed. It is intended that the
determination of the arbitrator shall be given full faith and credit by the
courts and that the court shall enter enforceable, executable judgment(s) giving
effect to the arbitrator’s determination upon the request of any party to the
Arbitration Proceeding. Without limiting the foregoing, it is the express intent
of the parties that this Agreement be interpreted and enforced to the end that
the provisions hereof be fully implemented, and the subject Membership Interests
be transferred, expeditiously in accordance with the time period specified
herein.
5.    Miscellaneous.
(a)    Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



Page 4

--------------------------------------------------------------------------------




(b)    By accepting the benefits of this Agreement, each Lender acknowledges and
agrees that the rights and obligations of the Administrative Agent shall be as
set forth in Article IX of the Credit Agreement.
(c)    This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, including via facsimile
transmission or other electronic transmission capable of authentication, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement.
(d)    No amendment or waiver of any provision of this Agreement shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent acting at the direction of the requisite number of Lenders,
if any, required pursuant to Section 11.12 of the Credit Agreement, and PACOP.
(e)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
(f)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, PACOP CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. PACOP IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED THERETO. PACOP WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
(g)    PACOP HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND PACOP HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 5(g) WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.



Page 5

--------------------------------------------------------------------------------




(h)    All notice hereunder shall be in writing and otherwise in accordance with
the notice provisions of the Security Agreement.
(i)    Administrative Agent may assign its rights under this Agreement to any
acquirer of any Pledged Interests (including any Lender) as the result of a
foreclosure of the Ownership Pledge pursuant to the Security Agreement. In the
case of any such assignment, all references herein to Administrative Agent as a
Member shall mean such acquirer. PACOP may not assign its rights hereunder.
(j)    The parties hereto shall each cooperate with the other to take all
additional actions and execute and deliver all additional documents necessary or
desirable to effectuate the provisions and spirit of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY BLANK]





Page 6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Administrative Agent and PACOP have executed this
Agreement as of the date appearing on the first page of this Agreement.


PACOP:
PREFERRED APARTMENT COMMUNITIES OPERATION PARTNERSHIP, L.P.

By:
Preferred Apartment Advisors, LLC, its agent

            
By:                            


Name:                            



Its:                            



ADMINISTRATIVE

AGENT:            KEYBANK NATIONAL ASSOCIATION
By:                            
Name:    James K. Komperda
Its:    Vice President



Signature Page
To
Buy-Sell Agreement